Name: Commission Regulation (EEC) No 387/82 of 19 February 1982 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 49/2 Official Journal of the European Communities 22 . 2 . 82 COMMISSION REGULATION (EEC) No 387/82 of 19 February 1982 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, market rates ascertained in accordance with Regu ­ lation (EEC) No 1372/ 81 (8), as last amended by Regulation (EEC) No 386/ 82 (9), during the period 10 to 16 February 1982 in respect of the Italian lira represent a difference within these two limits in respect of the representative rate closest to the real rate of the currency ; Whereas Regulation (EEC) No 1372/ 81 , as amended, requires in such cases that all monetary compensatory amounts be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 3398 / 81 (4), HAS ADOPTED THIS REGULATION : Article 1 Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on the obligatory adjustments to be made to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 ( 5), and in particular Article 1 (2) thereof, 1 . The 'Italy' column of Annex I to Regulation(EEC) No 2901 /81 shall be replaced by the column appearing in Annex I to this Regulation . 2 . Annexes II, III and IV to Regulation (EEC) No 2901 / 81 shall be replaced by Annexes II, Ila, III, IV and IVa to this Regulation . Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 / 81 of 7 October 1981 (6), as last amended by Regulation (EEC) No 279/ 82 (7); Whereas, pursuant to Article 2 ( la) (b) of Regulation (EEC) No 974/71 , the percentage of 1 shall be applied as long as , after deduction of the franchises referred to in the same paragraph, the result obtained is less than 1 ¢ 1 and greater than 0 ; whereas the spot Article 2 This Regulation shall enter into force on 22 February 1982 . However, Parts 1 , 4 , 7 and 8a of Annex I and Annexes Ila and IVa shall not come into effect until 1 March 1982 , subject to any changes made as a re ­ sult of movements in the exchange rates referred to in Article 2 ( 1 ) of Regulation (EEC) No 974/71 .') OJ No L 106, 12 . 5 . 1971 , p . 1 . 2) OJ No L 362 , 17 . 12 . 1981 , p . 2 . 3 ) OJ No L 106, 19 . 4 . 1977 , p . 27 . 4) OJ No L 344 , 30 . 11 . 1981 , p . 1 . s ) OJ No L 178 , 1 . 7 . 1978 , p . 63 . ') OJ No L 288 , 8 . 10 . 1981 , p . 1 . 7) OJ No L 33 , 8 . 2 . 1982 , p . 1 . (') OJ No L 138 , 25 . 5 . 1981 , p. 14 . (') See page 1 of this Official Journal . 22 . 2 . 82 Official Journal of the European Communities No L 49/ 3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1982 . For the Commission Poul DALSAGER Member ofthe Commission No L 49/4 Official Journal of the European Communities 22 . 2 . 82 ANNEXE I  ANNEX 1  ANHANG 1  ALLEGATO I  BIJLAGE I  BILAG I  Ã APAPTHMA I PARTIE 1  PART 1  TEIL 1  PARTE l a  DEEL 1  DEL 1  MEPOX 1 SECTEUR DES CEREALES  CEREALS  SEKTOR GETREIDE SETTORE CEREALI  SECTOR GRANEN  KORN  TOMEAÃ £ Ã HMHTPIAKÃ ©N Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Montants 4 octroyer a l'importation et a percevoir a l'exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Bel0b, der skal ydes ved indf0rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Kara Ã Ã ·Ã ½ Ã µÃ ¯Ã Ã ±Ã ³Ã Ã ³Ã ® Kat Ã µÃ ¯Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Kara Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã KoÃ ¹voÃ  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/t £/t Lit/t FF/t 1 5 6 7 8 10.01 A 7 938 10.01 B 11 809 10.02 7 266 10.03 7 096 10.04 6 826 10.05 B 7 096 10.07 B 6 985 10.07 C 6 985 11.01 A 10 072 11.01 B 9 132 11.02 A I a) 15 738 11.02 A I b) 10 878 11.01 C 7 238 11.01 D 6 963 11.01 E I 9 934 11.01 E II 3 193 ex 11.01 G C) 7 125 ex 11.01 G ( 2) 7 125 11.02 A II 7 411 11.02 A III 9 934 11.02 A IV 9 557 11.02 A V a) 1 O 10 644 11.02 A V a) 1 O 9 534 11.02 A V a) 2 10 644 11.02 A V b) 7 238 22 . 2 . 82 Official Journal of the European Communities No L 49/5 Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et £ percevoir i l'exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Beleb, der skal ydes ved indfarsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã oÃ Ã ³ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¯Ã Ã ±Ã ³Ã Ã ³Ã ® Kat Ã µÃ ¯Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã KÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/t £/1 Lit/t FF/t 1 5 6 7 8 ex 1 1 .02 A VII ( l) 7 125 ex 11.02 A VII (2) 7 125 11.02 B I a) 1 7 238 11.02 B I a) 2 aa) 6 963 11.02 B I a) 2 bb) 6 963 11.02 B I b) 1 9 934 11.02 B I b) 2 9 557 11.02 B II a) 8 097 11.02 B II b) 7411 11.02 B II c) 7 238 ex 11.02 B II d) C) 7 125 ex 11.02 B II d) O 7 125 11.02 C I 8 097 11.02 C II 7 411 11.02 C III 11 353 11.02 C IV 6 963 11.02 C V 7 238 ex 11.02 C VI (') 7 125 ex 11.02 C VI O 7 125 11.02 D I 8 097 11.02 D II 7411 11.02 D III 7 238 11.02 D IV 6 963 11.02 D V 7 238 ex 11.02 D VI (') 7 125 ex 11.02 D VI (2) 7 125 11.02 E I a) 1 7 238 11.02 E I a) 2 6 963 1.1.02 E I b) 1 9 934 11.02 E I b) 2 12 287 11.02 E II a) 8 097 11.02 E II b) 7411 11.02 E II c) 7 805 ex 11.02 E II d) 2 C) 7 125 ex 11.02 E II d) 2 O 7 125 11.02 F I 8 097 11.02 F II 7411 11.02 F III 7 238 No L 49/6 Official Journal of the European Communities 22 . 2 . 82 Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et a percevoir 4 "exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij Zolltarifs Numero della tariffa doganale comune de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel Nr. van net gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif og opkrÃ ¦ves ved udf0rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã KÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/t £/t Lit/t FF/t 1 5 6 7 8 11.02 F IV 6 963 11.02 FV 7 238 ex 11.02 F VII O 7 125 ex 11.02 F VII O 7 125 11.02 GI 5 953 11.02 G II 2 129 11.07 A la) 14 130 11.07 A lb) 10 558 11.07 A II a) 12 631 11.07 A lib) 9 438 11.07 B 10 999 11.08 A I O 9 597 11.08 A III ( 5) 11625 11.08 A IV (') 9 597 11.08 A Vf) 9 597 11.09 15 821 17.02 B II a) O 12 521 17.02 B II b) O 9 597 17.02 F II a) 13 093 17.02 F II b) 9 152 21.07 F II 9 597 23.02 Ala) 1 992 23.02 A lb) 6 418 23.02 A II a) 1 770 23.02 A II b) 7 082 23.03 A I 12 712 23.07 B I a) 1 (') 1 135 23.07 B I a) 2 ( 8 ) (9) 1 135 23.07 B I b) 1 (') 3 548 23.07 B I b) 2 (8) O 3 548 23.07 B I c) 1 O 7 096 23.07 B I c) 2 (8) (') 7 096 22 . 2 . 82 No L 49/7Official Journal of the European Communities Notes Millet . Grain sorghum. C) o C) C) C) Applicable to trade with non-member States . Applicable to trade with other Member States The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight . For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x 1-176 (C = coefficient ; a = content by weight of starch, expressed as dry matter , per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product . The monetary compensatory amount shall apply to the product whose starch content is not less than 78 °/o by weight . For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : 6 C = x 1-282 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product . Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensa ­ tory amount as products falling within subheading 17.02 B II . If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : O (') Content by weight of powdered or granulated milk (excluding whey) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs/t Netherlands Fl/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t More than 12 % but less than 30 % 30 % or more but less than 50 % 6 732 13 464 (a) In trade with non-member countries , the coefficient 1-73 shall be applied to the supplementary amounts indicated above . (b) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content , expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 49/ 8 Official Journal of the European Communities 22 . 2 . 82 PARTIE 2  PART 2  TEIL 2  PARTE 2a  DEEL 2  DEL 2  MEPOÃ £ 2 SECTEUR DE LA VIANDE DE PORC  PIGMEAT  SEKTOR SCHWEINEFLEISCH SETTORE CARNI SUINE  SECTOR VARKENSVLEES  SVINEK0D  TOMEAI XOIPEIOY KPEATOS Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  *Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et 4 percevoir a l'exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij Zolltarifs Numero della tariffa doganale comune de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif og opkrÃ ¦ves ved udf0rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 1 00 kg FF/ 100 kg 1 5 6 7 8 01.03 A II a) 1 131 01.03 A II b) 1 329 02.01 A III a) 1 1 729 02.01 A III a) 2 2 507 02.01 A III a) 3 1 936 02.01 A III a) 4 2 801 02.01 A III a) 5 1 504 02.01 A III a) 6 aa) 2 801 ex 02.01 A III a) 6 bb) ( ») 2 801 ex 02.01 A III a) 6 bb) (2) 1 936 02.05 A I 691 02.05 A II 761 02.05 B 415 02.06 B I a) 1 1 729 02.06 B I a) 2 aa) 2213 02.06 B I a) 2 bb) 2213 02.06 B I a) 2 cc) 2 420 02.06 B I a) 3 2 507 02.06 B I a) 4 1 936 02.06 B I a) 5 2 801 02.06 B I a) 6 1 504 ex 02.06 B I a) 7 (') 2 801 ex 02.06 B I a) 7 (2) 1 936 02.06 B I b) 1 1 729 02.06 B I b) 2 aa) 2213 02.06 B I b) 2 bb) 2213 02.06 B I b) 2 cc) 2 420 02.06 B I b) 3 aa) 2 507 02.06 B I b) 3 bb) 4 875 02.06 B I b) 4 aa) 1 936 02.06 B I b) 4 bb) 3 838 02.06 B I b) 5 aa) 2 801 22 . 2 . 82 No L 49/9Official Journal of the European Communities Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et a percevoir a "exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Beleb. der skal ydes ved indforsel Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 1 00 kg FF/ 100 kg 1 5 6 7 8 02.06 B I b) 5 bb) 4 823 02.06 B I b) 6 aa) 1 504 02.06 B I b) 6 bb) 2 507 ex 02.06 B I b) 7 aa) O 2 801 ex 02.06 B I b) 7 aa) (2) 1 936 02.06 B I b) 7 bb) O 4 875 16.01 A (4) 2 420 16.01 B I O O (a) 4 063 16.01 B II ( 4) ( 5) (a) 2 766 16.02 A II 2 247 16.02 B III a) 1 2 334 ex 16.02 B III a) 2 aa) 11 (6) 2 507 ex 16.02 B III a) 2 aa) 11 ( 7) 4 235 ex 16.02 B III a) 2 aa) 22 (6) 1 936 ex 16.02 B III a) 2 aa) 22 ( 7) 3 544 ex 16.02 B III a) 2 aa) 33 ( 5 ) (') 1 936 ex 16.02 B III a) 2 aa) 33 (5) (7) 2 334 ex 16.02 B III a) 2 bb) ( 5) 1 936 ex 16.02 B III a) 3 a) 2 cc) 1 158 No L 49/ 10 Official Journal of the European Communities 22 . 2 . 82 (')  Hams and cuts of hams, boned or boneless ;  Shoulders and cuts of shoulders , boned or boneless ;  Loins and cuts of loins , boned or boneless ;  Tenderloins . ( 5) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the con ­ ditions for the grant of refunds laid down in Regulation (EEC) No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . 0) Products which have not been subjected to any heat treatment or which have been subjected to a heat treat ­ ment insufficient to ensure the coagulation of meat pro ­ teins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part . ( 7) Other products than those falling under ('). (a) The monetary compensatory amounts applicable to saus ­ ages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (2) Other products than those falling under footnote ( l ). (3 ) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (") If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages , the meat and the offal , including fats of any kind or origin , which make part of these preparations . 22 . 2 . 82 No L 49/ 11Official Journal of the European Communities PARTIE 3  PART 3  TEIL 3  PARTE 3a  DEEL 3  DEL 3  MEPOÃ £ 3 SECTEUR DE LA VIANDE BOVINE  BEEF AND VEAL  SEKTOR RINDFLEISCH  SETTORE CARNI BOVINE  SECTOR RUNDVLEES OKSEK0D  TOMEAÃ £ TOY BOEIOY KPEATOÃ £ Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et 4 percevoir 4 rexportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Belob, der skal ydes ved indforsel og opkrÃ ¦ves ved udfarse! Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtari Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¯ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 1 00 kg FF/ 100 kg 1 5 6 7 8  Poids vif/Live weight/Lebendgewicht/Peso vivo/Levend gewicht/Levende vasgt  ZÃ Ã ½ 6&amp;po&lt;;  01.02 A II O 1802  Poids net / Net weight / Reingewicht / Peso netto / Nettogewicht / NettovÃ ¦gt  Ã Ã ±Ã ¸Ã ±Ã Ã  6Ã poÃ §  02.01 A II a) 1 3 424 02.01 A II a) 2 2 739 02.01 All a) 3 4 109 02.01 All a) 4 aa) 2 739 02.01 A II a) 4 bb) 4 685 02.01 A II b) 1 (2) 3 045 02.01 A II b) 2 O 2 436 02.01 A II b) 3 O 3 807 02.01 All b) 4 aa) (2) 2 436 02.01 All b) 4 bb) 11 (2) 3 807 02.01 All b) 4 bb) 22 (2) (J) 3 807 02.01 A II b) 4 bb) 33 (2) 3 807 02.06 C I a) 1 2 739 02.06 C I a) 2 ex 16.02 B III b) 1 aa) (4) ex 16.02 B III b) 1 aa) (5) ex 16.02 B III b) 1 aa) (6) 3 910 3 910 2 343 1 568 No L 49/ 12 Official Journal of the European Communities 22 . 2 . 82 (') The compensatory amount shall not be applied on ani ­ mals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . ( 2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat. (s) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (6) Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat . 22 . 2 . 82 Official Journal of the European Communities No L- 49/ 13 PARTIE 4  PART 4  TEIL 4  PARTE 4*  DEEL 4  DEL 4  MEPOÃ £ 4 SECTEUR DES Ã UFS ET DE LA VIANDE DE VOLAILLE  EGGS AND POULTRY SEKTOR EIER UND GEFLÃ GELFLEISCH  SETTORE UOVA E POLLAME SECTOR EIEREN EN PLUIMVEE  FJERKRÃ KÃD OG Ã G  Ã ¤Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã ¥Ã Ã ©Ã  Ã Ã Ã Ã ¤Ã Ã ¥ Ã Ã ¡Ã Ã Ã ¤Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã ¥Ã Ã Ã ¡ÃÃ Ã ©Ã  Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Import! compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  "Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et k percevoir a "exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk de uitvoer te heffen bedragen Bel0b, der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · too Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £ £ Lit FF 1 5 6 7 8  100 piÃ ¨ces/ 100 pieces/ 100 StÃ ¼ck/ 100 pezzi/ 100 stuks/ 100 stk./ 100&amp;8a  01.05 A I 587 01.05 A II 277  100 kg   100 Ã Ã ³Ã   01.05 B I 1 087 01.05 B II 1 714 01.05 B III 1 545 01.05 B IV 1 157 01.05 B V 1 884 02.02 Ala) 1 366 02.02 A I b) 1 553 02.02 A I c) 1 692 02.02 A II a) 2 017 02.02 A II b) 2 449 02.02 A II c) 2 721 02.02 A III a) 2 207 02.02 A III b) 2 413 02.02 A IV a) 1 653 02.02 A IV b) 1 811 02.02 A V 2 692 02.02 B I 4 304 02.02 B II a) 1 1 862 02.02 B II a) 2 2 993 02.02 B II a) 3 2 654 02.02 B II a) 4 1 992 02.02 B II a) 5 2 961 02.02 B II b) 1 399 02.02 B II c) 968 02.02 B II d) 1 3 619 No L 49/ 14 Official Journal of the European Communities 22 . 2 . 82 Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et &amp; percevoir 4 "exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Beleb. der skal ydes ved indfarsel Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¯Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã KoÃ ¹voÃ  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom £ Ireland £ Italia Lit France FF 1 5 6 7 8  100 kg   100 Ã Ã ³Ã   02.02 B II d) 2) 2 644 02.02 B II d) 3 2 563 02.02 B II e) 1 3 498 02.02 B II e) 2 aa) 1 240 02.02 B II e) 2 bb) 2 231 02.02 B II e) 3 2 408 02.02 B II f) 4 304 02.02 C 968 02.05 C 2 152  100 piÃ ¨ces/ 1 00 pieces/ 100 StÃ ¼ck/ 100 pezzi/ 100 stuks/ 100 stk. / 100d6a  04.05 A I a) 1 04.05 A I a) 2 417 173  100 kg   100 Ã Ã ³Ã   04.05 A I b) 1 812 04.05 B I a) 1 8 189 04.05 B I a) 2 2 102 04.05 B I b) 1 3 696 04.05 B I b) 2 3 950 04.05 B I b) 3 8 479 35.02 A II a) 1 7 356 35.02 A II a) 2 996 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 22.2.82 Official Journal of the European Communities No L 49/ 15 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be gr an ted on im po rts an d ch ar ge d on ex po rts U ni te d K in gd om £/ 10 0 kg (a ) Ir el an d £/ 10 0 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) 1 2 3 7 8 9 10 ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey O 13 0 (d ) 04 .0 1 A II C) 13 0 (c ) 04 .0 1 B I O 11 6 (d ) 04 .0 1 B II n n 90 (d ) 04 .0 1 B II I o n 73 (d ) 04 .0 2 A II a) 1 C) 1 66 6 04 .0 2 .A II a) 2 C) 10 95 (d ) 04 .0 2 A II a) 3 O 10 95 (d ) 04 .0 2 A II a) 4 (8) 88 8 (d ) 04 .02 A II b) 1 C) o o 1 66 6 04 .0 2 A II b) 2 o o o 10 95 (d ) 04 .0 2 A II b) 3 C) 10 95 (d ) 04 .0 2 A II b) 4 C) 88 8 (d ) 04 .0 2 A III a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % C) 13 0 (d )  of 15 % or m or e C) 28 5 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % C) 10 4 (d )  of 15 % or m or e bu t le ss th an 25 % C) 28 5 (d )  of 25 % or m or e bu t le ss th an 32 % C) 46 7 (d )  of 32 % or m or e C) 51 9 (d ) 04 .0 2 B I a) C) 1 99 4 04 .0 2 B I b) 1 aa ) O 1 66 6 04 .0 2 B I b) 1 bb ) C) 10 95 (d ) 04 .0 2 B I b) 1 cc ) O 88 8 (d ) 04 .0 2 B I b) 2 aa ) O 1 66 6 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to he gr an ted on im po rts an d ch ar ge d on ex po rts U ni te d K in gd om £/ 10 0 kg (a ) Ir el an d £/ 10 0 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) 1 2 3 7 8 9 10 04 .0 2 B Ib ) 2 bb ) (3) 10 95 (d ) 04 .02 B Ib ) 2 cc ) C) 88 8 (d ) 04 .0 2 B II a) O f a no n- fa tty lac tic dr y m at te r co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e O o 13 0 (d ) 36 4 (d ) 04 .0 2 B II b) O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e o o C) o 10 4 (d ) 36 4 (d ) 46 8 (d ) 52 0 (d ) 04 .0 3 A O fa fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e o C) (4) - ( b) 3 90 1 3 99 8 04 .0 3 B o - ( b) 04 .0 4 A I o (" ) n  04 .0 4 A II o 3 34 0 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t o 2 74 3 04 .0 4 D I o n n  04 .0 4 D II a) 1 O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e O o o 1 02 9 1 51 7 2 21 8 04 .0 4 D II a) 2 O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e o o 2 2 1 8 2 63 1 04 .0 4 D II b) C) 2 63 1 ex 04 .0 4 E la ) W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ia no Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o n 3 77 4 04 .0 4 E I b) 1 04 .0 4 E I b) 2 o n C) 3 10 0 2 84 6 No L 49/ 16 Official Journal of the European Communities 22.2.82 CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts U ni te d K in gd om £/ 10 0 kg (a ) Ir el an d £/ 10 0 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) 1 2 3 7 8 9 10 04 .0 4 E I b) 3 04 .0 4 E Ib ) 4 ex 04 .0 4 E I b) 5 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ ,T ils it as w el l as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk )o f a w at er co n ­ te nt , ca lcu lat ed by we ig ht of th e no n- fa tty m at te r, no te xc ee di ng 62 % an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t ­ Pa ul in ,T al eg gi o, Bu tte rk Ã ¤s e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu ­ lat ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a dr y m at te r co nt en t, by w ei gh t, of :  le ss th an 80 %  80 % o r m or e n n o n o n n o n n o c1 ) n o n n C) o (5) o o C) C) C) C) C) 2 15 3 2 84 6 1 48 0 2 22 0 67 3 1 12 1 2 84 6 3 77 4 2 38 5 14 3 44 6 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on te nt : (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : 47 44 44 22.2.82 Official Journal of the European Communities No L 49/ 17 No L 49/ 1 8 Official Journal of the European Communities 22 . 2 . 82 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) the amount indicated shall be multiplied by the coefficient 0-58 . ( 2) In intra-Community trade, where the product has been denatured in accordance with Article 2 of Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  Lit 962 per 100 kg for Italy. (J) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by V »oo of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose have been added to the product, the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part cbntained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to V »oo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of finished product, and, in particular :  the lactose content of the added whey. ( 4) However, for butter or concentrated butter covered by the measures provided for :  in Regulation (EEC) No 1282 /72 (OJ No L 142 , 22 . 6 . 1972), the amount indicated shall be multiplied by the coefficient 0-46 ;  in Regulation (EEC) No 1717/72 (OJ No L 181 , 9 . 8 . 1972), the amount indicated shall be multiplied by the coefficient 0-46 ;  in Regulation (EEC) No 649/78 (OJ No L 86 , 1 . 4 . 1978), the amount shall be multiplied by the coefficient 0-46 ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 1468/79 (OJ No L 177 , 14 . 7 . 1979) and Regulation (EEC) No 1932 / 81 (OJ No L 191 , 14 . 7 . 1981 ), the amount shall be multiplied :  by the coefficient 0 ¢ 50 where the butter is to be used in formula A or formula C products ,  by the coefficient 0-67 where the butter is to be used in formula B products . (5) With respect to cheese rinds and wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content, by weight, in the dry matter of 10 % or more . Products unfit as such for human consumption shall be regarded as cheese wastes . (6) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or added lactose, and  the lactose content of the added whey, per 100 kg of the finished product . 22 . 2 . 82 Official Journal of the European Communities No L 49/ 19 If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 1 00 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Ireland £ Irl/ 1 00 kg Italy Lit/ 1 00 kg France FF/ 100 kg Greece Dr/ 1 00 kg More than 12 % but less than 30 % 192 30 % or more but less than 50 % 385 50 % or more but less than 70 % 577 70 % or more but less than 80 % 721 80 % or more 817 In trade with non-member countries, the coefficient 1 - 73 shall be applied to the supplementary amounts indicated above . In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Regulation (EEC) No 1725 /79 (OJ No L 199, 7 . 8 . 1979), the coefficient 1-73 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976). (7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose, contained in 1 00 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to Vioo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of the product, and, in particular :  the lactose content of the added whey. (8 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose, contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. No L 49/20 Official Journal of the European Communities 22 . 2 . 82 (') In the case of products to which whey and/or lactose have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product . ( 10) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86 , 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0-46 . (u ) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion, supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk . ( 12) No compensatory amount shall apply to cheese imported within the limits of the tariff quotas referred to in Article 9 of Regulation (EEC) No 2915/79 . (n) In intra-community trade and on export from the Community, the monetary compensatory amount applicable to products within 04.04 A I shall be that applicable to products within 04.04 A II . ( 14 ) In intra-community trade and on export from the Community, the monetary compensatory amount applicable to products within 04.04 D I shall be that applicable to products within 04.04 D II . ( 15 ) In intra-community trade and on export from the Community, the monetary compensatory amount applicable to products within 04.04 E I b) 3 and 04.04 E I d) 4 shall be that applicable to products within 04.04 E I b) 5 . ( 16) The amount applicable on import of these products originating in Austria and Finland pursuant to Regulation (EEC) No 3700/ 81 shall be equal to the amount applicable to products within subheading 04.04 A II . In intra-Community trade and on export from the Community, the monetary compensatory amount applicable to products within subheading 04.04 A I shall be that applicable to products within subheading 04.04 A II . ( 17) The amount applicable on import of these products from Austria and Finland pursuant to Regulation (EEC) No 3700 / 81 shall be equal to the amount applicable to products within subheading 04.04 D II a) 1 . In intra-Community trade and on export from the Community, the monetary compensatory amount applicable to products within subheading 04.04 D I shall be that applicable to products within subheading 04.04 D II . NB: For the calculation of fat content, non-milk fats are not to be taken into account. P A R T 6 W IN E M on et ar y co m pe ns at or y am ou nt s 22.2.82 Official Journal of the European Communities No L 49/21 C C T Am ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts Am ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts he ad in g N o D es cr ip tio n G er m an y D M Be lg iu m / Lu xe m bu rg B fr s/ L fr s N et he rl an ds Fl U ni te d K in gd om £ Ir el an d £ Ir l Ita ly L it F ra nc e FF e x 22 .0 5 B W in e pu t up in co nt ain er s of m or e th an th re e lit re s °/o vo l/ hl 33 e x 22 .0 5 C I (a ) Ta bl e w in e (') : (1 ) Ty pe R III (') (2 ) Ty pe s A II an d A III (2) (3 ) O th er (b ) Re d, ro sÃ © an d wh ite wi ne fro m th ird co un ­ tr ie s : (1 ) Pr es en te d in th e do cu m en t V .I or V. A un de r th e na m e Po rtu gi es er (2 ) Pr es en te d in th e do cu m en t V. I or V. A un de r th e na m e Ri es lin g or Sy lv an er (3 ) O th er hi hi % vo l/ hl hi hi % vo l/ hl 53 5 74 9 33 53 5 74 9 33 e x 22 .0 5 C II (a ) Ta bl e wi ne (') (b ) Re d, ro sÃ © an d wh ite wi ne fro m th ird co un ­ tr ie s % vo l/ hl °/o vo l/ hl 33 33 (') As de fin ed un de rN o 11 of An ne x II to Re gu lat io n (E EC )N o 33 7/ 79 . (2) As de fin ed in Re gu la tio n (E EC ) N o 34 0/ 79 . No L 49/22 Official Journal of the European Communities 22 . 2 . 82 PARTIE 7  PART 7  TEIL 7  PARTE 7a  DEEL 7  DEL 7  MEPOÃ £ 7 SECTEUR DU SUCRE ET DE L'ISOGLUCOSE  SUGAR AND ISOGLUCOSE SEKTOR ZUCKER UND ISOGLUKOSE  SETTORE ZUCCHERO E ISOGLUCOSIO SECTOR SUIKER EN ISOGLUCOSE  SUKKER OG ISOGLUCOSE TOMEAE THE ZAXAPHÃ £ KAI THE ÃÃ £Ã Ã Ã Ã ¥Ã Ã Ã Ã Ã £ Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  'Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et a percevoir a l'exportation (') Amounts to be granted on imports and charged on exports (') BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden (') Importi da concedere all'importazione e da riscuotere all'esportazione (') Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen (') Belob, der ska) ydes ved indfÃ ¸rsel Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif og opkrÃ ¦ves ved udfÃ ¸rsel (') Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® (') Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £ £ Irl Lit FF 1 5 6 7 8 A. SUCRE  SUGAR  ZUCKER  ZUCCHERO  SUIKER  SUKKER  ZAXAPH  100 kg   loo Ã Ã ³Ã   17.01 A ( la) 2 169 17.01 B (2 ) 1 797 par 1 % de teneur en saccharose et par 100 kg net du produit en cause ( 3 ) bv 1 % of sucrose content and by 100 kg net of that product ( 3 ) je 1 v . H. Saccharosegehalt und je 100 kg netto des betreffenden Erzeugnisses ( J ) per 1 % del tenore di saccarosio e per 100 kg netti del prodotto in questione (') per 1 % van het gehalte aan saccharose en per 100 kg netto van het bedoelde produkt ( J ) ved hver hele procent saccharoseindhold og ved 100 kg netto af det omhandlede produkt (') Ã ¬Ã ½Ã ¬ 1 O/o ÃÃ µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ¿Ã  at Ã ¶Ã ±Ã Ã ±Ã Ã Ã ¶Ã · Kai dvd 100 Ã Ã ³Ã  Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  6&amp;pouc Ã Ã ¿Ã Ã ©v Ã »Ã Ã ³Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  (') 17.02 ex D II (4) 17.02 E 17.02 F I O 21.07 F IV 21,69 21,69 21,69 21,69 B. ISOGLUCOSE  ISOGLUCOSE  ISOGLUKOSE  ISOGLUCOSIO  ISOGLUCOSE ISOGLUCOSE  IÃ £OÃ Ã YKOZH pour 100 kg de matiÃ ¨re sÃ ¨che for 100 kg of dry matter je 100 kg Trockenstoff per 100 kg di materia secca per 100 kg droge stof for 100 kg tÃ ¸rstof Ã ³Ã ¹Ã ¬ 100 Ã Ã ³Ã  Ã ¾Ã ·Ã Ã ¬Ã  17.02 D I 2 169 21.07 F III 2 169 22 . 2 . 82 Official Journal of the European Communities No L 49/23 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785 / 81 . ( la) For flavoured or coloured sugars the monetary compen ­ satory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( 3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of im ­ ports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 2) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3 ) the monetary compensatory amount shall be adjusted in accordance (4) Other sugars and syrups excluding sorbose . ( 5 ) Caramelized sugars falling within heading No 17.01 . No L 49/24 Official Journal of the European Communities 22 . 2 . 82 PARTIE 8  PART 8  TEIL 8  PARTE 8a  DEEL 8  DEL 8  MEPOÃ £ 8 MERCHANDISES RELEVANT DU REGLEMENT (CEE) N ° 3033/80 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES VON DER VERORDNUNG (EWG) Nr. 3033/80 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 3033/80 ONDER VERORDENING (EEG) Nr. 3033/80 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (E0F) Nr. 3033/80 Ã POÃ ONTA ANAOEPOMENA ETON KANONIEMO (EOK) dpift. 3033/80 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensative monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et a percevoir 4 "exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij Zolltarifs Numero della tariffa doganale comune Nr. van net gemeenschappelijk de uitvoer te heffen bedragen BelÃ ¸b, der skal ydes ved indfÃ ¸rsel douanetarief Position i den fÃ ¦lles toldtarif og opkrÃ ¦ves ved udt0rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 1 00 kg FF/ 100 kg 1 5 6 7 8 18.06 B I 0 18.06 B II a) 0 18.06 B II b) 0 18.06 D I a) C) 1 295 18.06 D I b) C) C) 1 295 18.06 D II a) 1 1 549 18.06 D II a) 2 C) 1 549 18.06 D II b) 1 1 958 18.06 D II b) 2 O 2 035 18.06 D II b) 2 (") 1 958 18.06 D II c) O 19.02 B II a) 4 aa) n 0 19.02 B II a) 5 aa) o 1 482 19.03 A o 2 137 19.03 B I o 2 137 19.03 B II o 1 874 19.04 0 21.07 C I 0 21.07 C II a) 0 21.07 C II b) 0 21.07 D II a) 1 (4) 21.07 D II a) 2 C) 21.07 D II a) 3 o 21.07 D II a) 4 o 21.07 D II b) o 21.07 G II a) 1 n n 0 21.07 G II a) 2 aa) n n 0 21.07 G II a) 2 bb) n o 0 22 . 2 . 82 Official Journal of the European Communities No L 49/25 Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et H percevoir &amp; 1'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Belab, der skal ydes ved indfÃ ¸rsel Zolltarifs Numero della tariffa doganale comune Nr. van net gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿0 Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom Ireland Italia France £/ 100 kg £/ 100 kg Lit/ 1 00 kg FF/100 kg 1 5 6 7 8 21.07 G II a) 2 cc) (8 ) (') 1 409 21.07 G II b) 1 (') (') 0 21.07 G II b) 2 aa) (8) C) 0 21.07 G II b) 2 bb) (8) (9) 1 403 21.07 G II c) 1 (8) (') 0 21.07 G II c) 2 aa) (8 ) (9) 1 519 21.07 G II c) 2 bb) (8 ) (') 1 708 21.07 G II d) 1 1 507 21.07 G II d) 2 1 947 21.07 G Ile) 2 243 21.07 G III a) 1 0 21.07 G III a) 2 aa) 1 309 21.07 G III a) 2 bb) 1 560 21.07 G III b) 1 0 21.07 G III b) 2 1 554 21.07 G III c) 1 1 419 21.07 G III c) 2 1 860 21.07 G III d) 1 1 910 21.07 G III d) 2 2 099 21.07 G III e) 2 273 21.07 G IV a) 1 0 21.07 G IV a) 2 1 712 21.07 G IV b) 1 1553 21.07 G IV b) 2 1876 21.07 G IV c) 1 823 21.07 G V a) 1 1 814 21.07 G V a) 2 1 939 21.07 G V b) 2 059 21.07 G VI Ã ¥ IX O 29.04 C III a) 1 0 29.04 C III a) 2 2 058 29.04 C III b) 1 1 762 29.04 C III b) 2 2 926 35.05 A 1 359 38.19 T I a) 0 38.19 T I b) 2 058 38.19 T II a) 1 762 38.19 T II b) 2 926 No L 49/26 Official Journal of the European Communities 22 . 2 . 82 ( 1 ) In the case of goods not containing added whey or lactose, the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . However, where tne monetary compensatory amount resulting from this calculation is greater than that fixed above, the latter shall be applied . ( 2) Amounts applicable as appropriate on goods falling under subheadings 21.07 G VI to IX . (") At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey content and/or lactose content and the lactose content of the added whey, (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (') If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged , the amounts fixed shall apply normally. (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (I0) Chocolate milk crumb, containing more than 6-5 % but less than 1 1 % by weight of milkfats , more than 6-5 % but less than 15 % by weight of cocoa and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose). (") Other products than those falling under (10). per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing , sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . 22 . 2 . 82 Official Journal of the European Communities No L 49/27 PARTIE 8 bis  PART 8 a  TEIL 8 a  PARTE 8a bis  DEEL 8 bis  DEL 8 a  MEPOÃ £ 8 a MERCHANDISES RELEVANT DU REGLEMENT (CEE) N ° 3033/80 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES VON DER VERORDNUNG (EWG) Nr. 3033/80 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 3033/80 ONDER VERORDENING (EEG) Nr. 3033/80 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (E0F) Nr. 3033/80 Ã POÃ ONTA ANAOEPOMENA ETON KANONIEMO (EOK) Ã ¬Ã Ã ¹Ã ¸. 3033/80 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgieichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b  "Ã Ã ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Montants Ã octroyer Ã l'importation NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen et a percevoir a "exportation Amounts to be granted on imports and charged on exports Betrage, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Belob, der skal ydes ved indf0rsel og opkrÃ ¦ves ved udfÃ ¸rsel Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¯ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · ToÃ ¶ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom £/ 100 kg Ireland £/100 kg Italia Lit/ 1 00 kg France FF/ 100 kg 1 5 6 7 8 18.06 B I 0 18.06 B II a) 0 18.06 B II b) 0 18.06 D I a) C) 0 18.06 D I b) C) n 0 18.06 D II a) 1 1 298 18.06 D II a) 2 n 1 298 18.06 D II b) 1 1 908 18.06 D II b) 2 o 1 759 18.06 D II b) 2 o 1 908 18.06 D II c) C) 19.02 B II a) 4 aa) n 0 19.02 B II a) 5 aa) n 0 19.03 A C) 1 700 19.03 B I n 1 700 19.03 B II O 1 491 19.04 0 21.07 C I 0 21.07 C II a) 0 21.07 C II b) 0 21.07 D II a) 1 n 21.07 D II a) 2 n 21.07 D II a) 3 C) 21.07 D II a) 4 n 21.07 D II b) C) 21.07 G II a) 1 n n 0 21.07 G II a) 2 aa) o n 0 21.07 G II a) 2 bb) o n 0 No L 49/28 22 . 2 . 82Official Journal of the European Communities NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Montants i octroyer £ 1'iraporiation et i percevoir i. l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge, die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen Beleb, der skal ydes ved indfarsel og opkrÃ ¦ves ved udfÃ ¸rsel Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¯ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã United Kingdom £/ 100 kg Ireland £/100 kg Italia Lit/100 kg France FF/ 100 kg 1 5 6 7 8 21.07 G II a) 2 cc) ( ·)(*) 0 21.07 G II b) 1 ( «) O 0 21.07 G II b) 2 aa) ( ») (') 0 21.07 G II b) 2 bb) (')(') 0 21.07 G II c) 1 (') O 0 21.07 G II c) 2 aa) (') (') 1 291 21.07 G II c) 2 bb) (') O 1 441 21.07 G II d) 1 1 281 21.07 G II d) 2 1 631 21.07 G II e) 1 867 21.07 G III a) 1 0 21.07 G III a) 2 aa) 0 21.07 G III a) 2 bb) 1 406 21.07 G III b) 1 0 21.07 G III b) 2 1 401 21.07 G III c) 1 1 294 21.07 G III c) 2 1 644 21.07 G III d) 1 1 684 21.07 G III d) 2 1 834 21.07 G III e) 1 977 21.07 G IV a) 1 0 21.07 G IV a) 2 1 609 21.07 G IV b) 1 1 482 21.07 G IV b) 2 1 740 21.07 G IV c) 1 697 21.07 G V a) 1 1 814 21.07 G V a) 2 1 914 21.07 G V b) 2 009 21.07 G VI Ã IX C) 29.04 C III a) 1 0 29.04 C III a) 2 1 637 29.04 C III b) 1 1 401 29.04 C III b) 2 2 328 35.05 A 0 38.19 T I a) 0 38.19 T I b) 1 637 38.19 T II a) 1 401 38.19 T II b) 2 328 22 . 2 . 82 Official Journal of the European Communities No L 49/29 (') In the case of goods not containing added whey or lactose, the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . However, where the monetary compensatory amount resulting from this calculation is greater than that fixed above , the latter shall be applied . ( 2) Amounts applicable as appropriate on goods falling under subheadings 21.07 G VI to IX . (") At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods ,  the added whey content and/or lactose content and the lactose content of the added whey, ( 7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (') If the product contains added whey and/or lactose no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quantities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product. However, if compensatory amounts have to be charged , the amounts fixed shall apply normally . (9) The first and second parts of note (8 ) shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Chocolate milk crumb , containing more than 6-5 % but less than 1 1 % by weight of milkfats , more than 6-5 % but less than 15 % by weight of cocoa and more than 50 °/o but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose). (n ) Other products than those falling under ( 10). per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such . (6) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . No L 49/30 Official Journal of the European Communities 22 . 2 . 82 ANNEX II Monetary coefficients Products Member States Germany BLEU Ireland Italy UnitedKingdom France Greece Netherlands  Beef and veal 0-917 1-010 0-905 . 0-957  Milk and milk products 0-917   1-010 0-905   0-957  of Regulation (EEC) No 3033 /80 0-917   1-010 0-905   0-957  Pigmeat 0-917   1-010 0-905   0-957  Sugar and isoglucose 0-917   1-044 0-905   0-957  Cereals 0-917   1-044 0-905   0-957  Eggs and poultry and albumins 0-917   1-044 0-905   0-957  Wine 0-886   1-010     ANNEX Ha Monetary coefficients Products Member States Germany BLEU Ireland Italy UnitedKingdom France Greece Netherlands  Beef and veal 0-917 _ 1-010 0-905 0-957  Milk and milk products 0-917   1-010 0-905   0-957  of Regulation (EEC) No 3033/80 0-917   1-010 0-905   0-957  Pigmeat 0-917   1-010 0-905   0-957  Sugar and isoglucose 0-917   1-035 0-905   0-957  Cereals 0-917 __  1-035 0-905  0-957  Eggs and poultry and albumins 0-917  1-035 0-905   0-957  Wine 0-886  1-010   22 . 2 . 82 Official Journal of the European Communities No L 49/31 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III BILAG III Ã APAPTÃ MA III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (E0F) nr. 974/71 'EÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 2a TO6 KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ¬Ã Ã ¹Ã ¸-. 974/71 100 Lit = 3,19152 FB/Flux 0,613569 Dkr 0,187434 DM 0,475528 FF 0,205511 F1 0,0532423 £ (Irl) 0,0427738 £ (UK) No L 49/32 Official Journal of the European Communities 22 . 2 . 82 ANNEX IV The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2901 / 81 and fixed in advance from 22 February 1982 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Italy Sugar and isoglucose Cereals and poultrymeat 0-233015 0-233015 1 July 1982 1 August 1982 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity . ANNEX IVa The adjustments to be made to the monetary compensatory amounts fixed in advance pursuant to Article 7 ( 1 ) of Regulation (EEC) No 243/78 The monetary compensatory amounts in Annex I to Regulation (EEC) No 2901 / 81 and fixed in advance from 1 March 1982 shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exports carried out from Italy Sugar and isoglucose Cereals and poultrymeat 0-292932 0-292932 1 July 1982 1 August 1982 NB: Save as otherwise provided in the first subparagraph of Article 6 (2) of Regulation (EEC) No 243/78 this Annex applies only to certificates for which advance fixing of the monetary compensatory amount was applied for during the period of its validity .